IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JASON T. ONEIL,                              §
                                                 §
           Defendant Below,                      §   No. 119, 2022
           Appellant,                            §
                                                 §   Court Below: Superior Court
           v.                                    §   of the State of Delaware
                                                 §
    STATE OF DELAWARE,                           §   Cr. ID No. 1107024171A (K)
                                                 §
           Plaintiff Below,                      §
           Appellee.                             §

                                Submitted: April 22, 2022
                                Decided:   May 4, 2022

                                             ORDER

         (1)     The appellant, Jason T. O’Neil, filed a notice of appeal from a letter

from the Superior Court stating that because no matter was pending before the court,

O’Neil could direct his request for documents to his former counsel or the Office of

Defense Services. Under the Delaware Constitution, this Court may review only a

final judgment in a criminal case.1 The Clerk therefore sent a notice to O’Neil

directing him to show cause why his appeal should not be dismissed for the Court’s

lack of jurisdiction to entertain an interlocutory appeal in a criminal case.

         (2)     On April 14, 2022, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered on April 11, 2022. A



1
    DEL. CONST. art. IV, § 11(1)(b); Gottlieb v. State, 697 A.2d 400, 401-02 (Del. 1997).
timely response to the notice to show cause would have been due on or before April

21, 2022. The appellant having failed to respond to the notice to show cause within

the required ten-day period, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                           Chief Justice




                                         2